746 N.W.2d 112 (2008)
Anthony WILSON, Plaintiff-Appellant,
v.
ELDON L. AUCKER ASSOCIATES, Defendant-Appellee.
Docket No. 135161. COA No. 277274.
Supreme Court of Michigan.
March 28, 2008.
On order of the Court, the application for leave to appeal the October 23, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. Costs of $250 are assessed against the plaintiff in favor of the defendant under MCR 7.316(D)(1) for filing a vexatious appeal. The plaintiff is barred from submitting additional filings in this Court until he offers proof that he has paid any outstanding court-imposed sanctions.
MARILYN J. KELLY, J., would simply deny leave to appeal.